Citation Nr: 0007610	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for a right eye 
disorder.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946 and from January 1950 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board remanded the case in June 1997 for additional 
development, to include obtaining copies of treatment records 
which were not already incorporated with the claims file as 
well as the records from the veteran's second period of 
service.  Thereafter, the RO accomplished the additional 
development and returned the claims file to the Board.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeals has been obtained.

2. Current right ear defective hearing as shown on VA 
audiometric examination cannot satisfactorily be 
disassociated from the right ear hearing loss shown in 
service.

3. The veteran's current right eye pathology includes macular 
degeneration which first became manifest in service.

4. There has been no competent medical evidence submitted 
which links the veteran's hypertension to his military 
service or to his service-connected chronic obstructive 
pulmonary disease.


CONCLUSIONS OF LAW

1. Right ear hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (1999).

2. Right eye macular degeneration was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3. The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war and hypertension or organic diseases of the nervous 
system, such as sensorineural hearing loss, become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Refractive error of the eye is not a disability subject to 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (1999); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Factual Background

Hearing Loss:  For his first period of service, the veteran's 
service medical records are negative for hearing loss.

The service medical records for the veteran's second period 
of service include a December 1967 report of audiometric 
testing which shows that the veteran had the following 
hearing, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
25
25
LEFT
5
45
75
75
90

In November 1969, audiometric testing showed that the veteran 
had the following hearing, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
20
30
LEFT
60
70
75
85
90

In November 1970, audiometric testing showed that the veteran 
had the following hearing, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
35
LEFT
30
75
75
15
35

In December 1971, audiometric testing showed that the veteran 
had the following hearing, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
20
25
LEFT
55
70
70
90
85

As noted above, the veteran retired from active military 
service in July 1972.

VA outpatient treatment records include a June 1990 
assessment of mild high frequency sensorineural hearing loss 
in the right ear and profound sensorineural hearing loss in 
the left ear.  A November 1991 Record of Audiological 
Evaluation includes the veteran's complaint that he had 
noticed a decrease in hearing in the right ear during the 
previous 5 months.  

On authorized audiological evaluation in February 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
35
45
LEFT

90
105+
105+
105+

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The examiner was unable to 
evaluate the speech recognition ability in the left ear.  
Mild to moderate high frequency hearing loss was noted in the 
right ear and severe to profound sensorineural hearing loss 
was noted for the left ear.  It was noted that the veteran 
had been diagnosed with acoustic neuroma in the left ear.

A June 1993 report of audiologic evaluation includes an 
assessment of mild to severe sensorineural hearing loss, 
right ear.  

A September 1994 treatment report from Otologic Associates 
notes "fluctuant hearing loss on the right side."  The 
impression was fluctuant hearing loss with probable Meniere's 
disease, right, and acoustic neuroma, left.

VA treatment records show that the veteran had an acoustic 
neuroma on the left.  A February 1995 report of private 
hospitalization reflects that the veteran underwent left 
translabyrinthine suboccipital craniectomy for removal of 
acoustic neuroma as well as an abdominal fat graft closure.  

Eye Disorder:  For his first period of service, the veteran's 
service medical records show that, upon Physical Examination 
at Place of Enlistment in May 1942, the veteran's eyes were 
normal.  Thereafter, October 1942 and June 1943 reports of 
Physical Examination for Flying and a July 1943 Report of 
Physical Examination of Enlisted Man Prior to Discharge or 
Retirement show that the veteran's visual acuity was 20/20 in 
each eye and examination of his eyes was normal.  The 
veteran's November 1945 Report of Physical Examination for 
separation reflects that his eyes were normal and his 
uncorrected vision was 20/20 in each eye.

The service medical records for the veteran's second period 
of service show that his eyes were clinically normal and he 
reported no history of eye trouble upon annual examination in 
December 1951.  A November 1968 Report of Medical Examination 
notes chorioretinal scar, macula, left eye, well healed, no 
sequelae.  In November 1968, the veteran complained that his 
near vision was slightly blurred.  The diagnosis was hyp. 
presbyopia and a prescription for reading glasses was 
provided.  A November 1969 Report of Medical Examination 
reflects that the veteran's uncorrected distant visual acuity 
was 20/17 in the right eye and 20/15 in the left eye.  His 
corrected distant visual acuity was 20/20 for each eye.  Upon 
ophthalmologic consultation in February 1970, it was noted 
that there was NAD (no active disease) of the right eye and 
there was an area of degeneration around the macular area of 
the left eye.  A November 1970 Report of Medical Examination 
includes a diagnosis of defective visual acuity, adequately 
corrected.  A December 1971 treatment report includes a 
notation of right eye pigmentary disruption and left eye 
macular changes no greater than 1968 picture.  A December 
1971 report of ophthalmologic consultation reflects right 
eye, area of degeneration around macula (not noted on 
previous examinations), and left eye, area of degeneration 
(as previously noted.)  

A November 1989 private treatment report includes an 
impression of macular degeneration, left eye greater than 
right eye.

Private treatment records show that, in June 1991, the 
veteran complained that everything was looking "dull."  
Upon examination of the eyes, the diagnoses were cataracts 
and ARMD (age-related macular degeneration).  Upon follow-up 
examination in August 1991, the impression was left eye 
pseudophakia with opacifying, left eye posterior capsule, 
right eye cataract, and ARMD.  

A February 1992 report of VA Special Eye Examination includes 
diagnoses of macular pigmentary degeneration, both eyes, with 
loss of central visual acuity; cortical cataract, right eye, 
not markedly interfering with vision; and status post 
cataract extraction, left eye.  The examiner noted that a 
December 1971 service medical record noted an area of 
degeneration around the macula of the right eye.  The 
examiner also noted that left eye macular degeneration was 
found in 1973, prior to discharge from service.  Therefore, 
it was the opinion of the examiner that the veteran's macular 
degeneration/scar was first noted while in the service.  

A July 1993 report of private hospitalization reflects that 
the veteran was admitted for right eye cataract extraction 
with lens implant.  

Hypertension:  For his first period of service, the veteran's 
service medical records show that, upon Physical Examination 
for Flying in October 1942, the veteran's blood pressure 
reading was 120 systolic and 78 diastolic.  The June 1943 
Physical Examination for Flying reflects that his blood 
pressure reading was 116-124 systolic and 70-80 diastolic.  
The veteran's November 1945 Report of Physical Examination 
for separation reflects that his blood pressure measurement 
was 110 systolic and 55 diastolic.

Review of the service medical records for the veteran's 
second period of service shows that there were no complaints 
of, treatment for, or diagnosis of hypertension during this 
period of active duty and he denied a history of experiencing 
high or low blood pressure.  The highest reported in-service 
blood pressure reading was 126/96 in November 1961.  
Hypertension was not diagnosed at the time of the retirement 
examination which was conducted in December 1971.  Blood 
pressure recorded at that time was 140/80 while sitting, 
130/88 while recumbent, and 120/88 while standing.  Repeat 
electrocardiographic testing was consistently within normal 
limits.  A December 1971 Report of Medical History reflects 
the veteran's initial complaint of pain or pressure in chest.  
In January 1972, the veteran was diagnosed with mild chronic 
obstructive lung disease probably secondary to bronchitis.  

In connection with applications for life insurance, in 
February and April 1980, the veteran stated that he began 
treatment for increased blood pressure in November 1979.

VA outpatient treatment records include a June 1990 Emergency 
Care and Treatment report in which the veteran's chief 
complaints were increased blood pressure and sweating.  It is 
noted that the veteran's blood pressure was 208 systolic and 
120 diastolic and he denied any chest pain, head ache, blurry 
vision, DOE (dyspnea on exertion), PND (paroxysmal nocturnal 
dyspnea), orthopnea, or claudication.  The assessment was 
hypertension.  Subsequent examination reports in June 1990 
reflect that the veteran's hypertension was fairly well 
controlled.  Subsequent treatment records, VA and private, 
show that the veteran has continued follow-up treatment for 
hypertension.  

A February 1992 report of VA examination includes the 
veteran's complaints of dyspnea on mild to moderate exertion 
since 1969 and an inability to walk in excess of "two blocks 
on moderate walking."  The diagnosis was chronic obstructive 
pulmonary disease, moderate, on medication.  

By a June 1992 rating decision, service connection for 
chronic obstructive pulmonary disease was established.

Private treatment records include a July 1995 report of 
radiographic examination which revealed chronic obstructive 
pulmonary disease and an area of parenchymal infiltrate in 
the posterior left upper lobe.  

Analysis

Hearing loss:  In view of the veteran's recorded complaints 
and the clinical data of record, the Board concludes that his 
claim of entitlement to service connection for right ear 
hearing loss is well-grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  He has not alleged that any records of probative 
value which may be associated with his claims folder and 
which have not already been sought are available.  Overall, 
the Board finds that the duty to assist him has been 
satisfied.  38 U.S.C.A. § 5107.

The threshold for normal hearing is from zero decibels to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Hearing loss, however, does not constitute a disability for 
VA purposes until the requirements of 38 C.F.R. § 3.385 have 
been met.  Service connection for impaired hearing shall be 
established when the auditory threshold for any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The Court has held that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of 
service-connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley, at 158.

With respect to the right ear hearing loss, the most recent 
authorized audiological evaluation in February 1992 
demonstrated that the veteran's auditory threshold at 4000 
Hertz was 45 decibels; thus, the veteran currently has right 
ear hearing loss that meets the criteria of 38 C.F.R. § 
3.385.  Accordingly, service connection is not precluded if 
the hearing loss can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The service medical records do not show a diagnosis of right 
ear hearing loss, but audiometric examination upon separation 
from service in December 1971 demonstrated that the veteran's 
auditory threshold was 25 decibels at 1000 Hertz, 20 decibels 
at 3000 Hertz, and 25 decibels at 4000 Hertz.  As indicated, 
an audiometric decibel reading over 20 decibels represents 
abnormal hearing, or some degree of right ear hearing loss.  
Hensley, at 157.  Moreover, an overview of the veteran's in-
service audiograms during his second period of service 
reflect a gradual decrease in right ear hearing acuity which 
culminated in the abnormal hearing threshold shown upon 
separation.  Significantly, this gradual decrease in hearing 
acuity continued to progress incrementally post-service to 
the point where a threshold of 25 decibels at 1000 Hertz and 
2000 Hertz, 35 decibels at 3000 Hertz, and 45 decibels at 
4000 Hertz was demonstrated on audiometric examination 
conducted in February 1992.

After consideration of all the evidence, the Board finds that 
the evidence is at least in equipoise as to whether right ear 
hearing loss began in service.  When, after consideration of 
all evidence and material of record in a case before the 
Board with respect to benefits under laws administered by the 
VA, there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In accordance with that regulation, the 
Board must give the veteran the benefit of the doubt and 
conclude that the veteran's current right ear defective 
hearing cannot satisfactorily be disassociated with the right 
ear hearing loss shown in military service.  Consequently, a 
grant of service-connection for right ear hearing loss is 
warranted.  38 U.S.C.A. § 5107.

Eye Disorder:  In view of the veteran's recorded complaints 
and the clinical data of record, the Board concludes that his 
claim of entitlement to service connection for right a right 
eye disorder is well-grounded within the meaning of 38 
U.S.C.A. § 5107.

The veteran maintains that his current right eye impairment 
was initially manifested during his period of active duty.  A 
comprehensive review of the record shows that an area of 
macular degeneration of the right eye was noted during the 
veteran's second period of service.  Specifically, these 
records show that there was no active disease of the right 
eye upon ophthalmologic consultation in February 1970, right 
eye pigmentary disruption was noted in December 1971, and an 
area of degeneration around macula of the right eye (not 
noted on previous examinations) was found upon ophthalmologic 
consultation in December 1971.  Additionally, after his 
retirement from active duty, the veteran's post service 
treatment records continue to show macular degeneration of 
the right eye.  Moreover, the Board notes that a February 
1992 report of VA Special Eye Examination specifically noted 
reviewing the veteran's copies of his service medical records 
and includes the examiner's finding that degeneration around 
the macula of the right eye was first noted during service in 
December 1971.

Accordingly, the Board finds that the evidence supports the 
grant of entitlement to service connection for macular 
degeneration of the right eye.

Hypertension:  With respect to the issue of entitlement to 
service connection for hypertension, the Board finds that the 
veteran has not submitted evidence of a well-grounded claim.  

A review of the medical records indicates that the veteran 
has been diagnosed with and is in receipt of treatment for 
hypertension; thus, the first prong of the Caluza analysis 
has been met.  With regard to the second prong of the Caluza 
analysis, the service medical records and immediate post 
service medical records are devoid of complaints of or 
treatment for elevated blood pressure or hypertension.  In 
this regard, the Board notes that while the veteran reported 
a history of pain or pressure in the chest during his second 
period of active service, in December 1971, the service 
medical records, including electrocardiographic testing, do 
not indicate the presence of a cardiovascular disorder.  
Rather, these records include a diagnosis of chronic 
obstructive lung disease.

Even if the Board were to assume that the complaints of chest 
pain indicate that some form of cardiovascular disorder did 
exist during the veteran's active service, there is no 
competent medical evidence to associate his current 
cardiovascular disorder with either his active service or his 
complaints of chest pain during active service.  Thus, the 
third prong of the Caluza test which requires nexus evidence 
would not be met.

If the service medical records do not show the claimed 
disability and there is no medical evidence to link a current 
disability with events in service or with a service-connected 
disability or injury, the claim is not well grounded.  With 
respect to the application of 38 C.F.R. § 3.303(b) for 
purposes of well grounding a claim by means of chronicity or 
continuity of symptomatology, a cardiovascular condition, 
including hypertension, is not necessarily a disorder that 
would be perceivable to lay observations.  Thus, he cannot 
well ground his claim on the basis of continuity of 
symptomatology or chronicity.  Savage, supra. 

The veteran has contended that his current cardiovascular 
disability is the result of his active service.  However, as 
the Court has made clear, a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).

The Board notes that it is contended by and on behalf of the 
veteran that his hypertension is secondary to his service-
connected chronic obstructive pulmonary disease.  In this 
regard, pertinent regulations provide that secondary service 
connection will be granted when a disability is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. 3.310 (1999).  Secondary service 
connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the medical evidence of record does not 
demonstrate that the veteran's hypertension is proximately 
due to or the result of the service-connected chronic 
obstructive pulmonary disease, nor does the evidence tend to 
demonstrate that this service-connected disorder has 
aggravated his hypertension.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise the veteran to submit such evidence to complete his 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence which exists that, if true, would 
make the veteran's claim for service connection for 
hypertension plausible.  Therefore, a remand of this issue to 
the RO is unwarranted and the claim is denied.

Additionally, in the June 1997 remand of this case, the RO 
was instructed to consider the applicability of the 
guidelines provided by the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995), with respect to the veteran's claim that his 
hypertension is related to his service-connected chronic 
obstructive pulmonary disease.  Although the RO issued a 
supplemental statement of the case in October 1999, the 
guidelines provided by the Court in Allen were not cited 
therein.

Although the RO did not cite Allen, the Board finds that any 
error on the part of the RO was harmless and was not 
prejudicial.  There is no prejudice to the appellant since 
the supplemental statement of the case discussed the evidence 
and stated why service connection was not warranted.  Any 
prejudice to the appellant caused by the absence of a 
specific citation to Allen was offset by the Board's remand 
of June 1997, which specifically cited Allen v. Brown, 7 Vet. 
App. 439 (1995) and summarized the guidelines provided 
therein.  

In this regard, the Board notes that instructions contained 
in a Board remand create a right in an appellant to 
compliance with those instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  However, where the appellant is not harmed 
by the failure to comply with the remand instructions, the 
error is not prejudicial.  Stegall v. West, at 271.  In this 
case, inasmuch as the veteran's claim of entitlement to 
service connection for hypertension is not well grounded and 
the June 1997 Board remand notified him of the guidelines 
provided in Allen, the RO's failure to consider Allen is not 
prejudicial and a remand for this purpose is not warranted.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for a right eye disorder is granted.

Service connection for hypertension is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

